

115 S388 IS: For the relief of Maha Dakar.
U.S. Senate
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI115th CONGRESS1st SessionS. 388IN THE SENATE OF THE UNITED STATESFebruary 15, 2017Mr. Brown introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Maha Dakar.
	
		1.Adjustment of status
			(a)In
 generalNotwithstanding any other provision of law, for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), Maha Dakar shall be deemed to have been lawfully admitted to, and remained in, the United States, and shall be eligible for adjustment of status to that of an alien lawfully admitted for permanent residence under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) upon filing an application for such adjustment of status.
			(b)Application and
 payment of feesSubsection (a) shall apply only if Maha Dakar files an application for adjustment of status, with appropriate fees, not later than 2 years after the date of the enactment of this Act.
			(c)Reduction of
 immigrant visa numbersUpon the granting of permanent resident status to Maha Dakar, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or subsequent fiscal year, the total number of immigrant visas that are made available to natives of the country of the birth of Maha Dakar under section 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)).